DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.  
Claims 1-6 and 8-18 are pending.  Claims 1-6 are the subject of this NON-FINAL Office Action.  Claims 8-18 are withdrawn.  Claim 7 is canceled.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KABILI (US 2016/0375638) in view of DRESSLER (US 2010/0196660), in further view of BATCHELDER (US 2014/0265040), CZAPLEWSKI (US 2017/0165914, effective filing 03/15/2017) and THORPE (US 2020/0130277, effective filing 12/14/2014). 
As to claims 1-4, KABILI teaches an apparatus for printing multicolored three-dimensional objects using an extruded feedstock to print an object, comprising: a feedstock input component (material spools, Fig. 8) for receiving a feedstock comprising a thermoplastic base mixed with a photosensitive material which is kept removed from exposure to light; an extrusion (liquefier head, Fig. 8) nozzle for extruding an exposed feedstock into a deposit to print the object and a light exposing component (light source, Fig. 4, 8, paragraphs 0030, 0036, 0043-0044) for selectively exposing the photosensitive thermoplastic feedstock to light within the extrusion nozzle.  The italicized limitations are intended use of the claims apparatus and do not add additional structural weight to the claims.  KABILI teaches plurality of light sources with different wavelengths/intensities for different colors (paras. 0005, 0047).  The light source of KABILI is even drawn in such a way that a skilled artisan could interpret it as a light tube:

    PNG
    media_image1.png
    550
    402
    media_image1.png
    Greyscale
.

	In addition, KABILI does not explicitly teach a developing component for photo-chemically developing the deposit to provide color to the deposit; or a light exposing component including a plurality of tubes each connected to a light source of the plurality of light sources, the plurality of tubes connecting the light sources to the extrusion nozzle for selectively exposing the photosensitive thermoplastic feedstock to light within the extrusion nozzle; or controller configured to control light exposure to feedstock or outer shell of deposit.  The italicized limitation is intended use of the claims apparatus and do not add additional structural weight to the claims.  No feedstock is required by the claimed apparatus.
	However, DRESSLER teaches three dimensional production of micro structured shaped parts and products by optical lithography, wherein photosensitive layers are sequentially deposited and exposed to light of suitable wavelengths (claim 1, Fig. 1-2, paragraph 0022).  After a sufficient number of layers is deposited and exposed, a developer initiates a photochemical treatment that selectively washes out all exposed locations (Figs. 1-2, paragraph 0022).  Additionally, DRESSLER teaches that because the photosensitive layers are only developed a the end of the build process, support structures can be eliminated with the invention and excess material does not pose a problem, because the regions of the photosensitive layers that are not required are removed in liquid form during the development step (paragraph 0026).  Thus, a skilled artisan at the time of filing would have been motivated to apply the developer as taught by DRESSLER to the three dimensional printing apparatus taught by KABILI in order to efficiently remove excess material from the product with a reasonable expectation of success. 

Referring to FIG. 3, the light source may be any type of light-emitting device which is capable of producing a spectrum of light necessary to change the color of the photosensitive fabrication material. In one embodiment, the light source is a laser. In one embodiment, the light source is an infrared light emitter. In one embodiment, the light source is an ultraviolet light emitter. The specific type of light source is inconsequential so long as the light source is capable of producing the type of light necessary to change the color of the photosensitive fabrication material, preferably to any color within a desired spectrum of color. The specific type of light source may vary in correlation with the specific type and material properties of the application-specific photosensitive fabrication material utilized. The light source should be capable of producing a range of wavelengths, frequencies, and intensities. The specific location of the light source in relation to the additive manufacturing unit may vary, as will be discussed hereinafter. In one embodiment, the light source may be affixed in a specific location and cannot move, and thus the platform upon which the physical object is being printed must move in order to expose the various portions of photosensitive fabrication material to the light source. In another embodiment, the light source may be connected to a motor mechanism which allows the light source to be moved around the fabrication space in two dimensions or in three dimensions in order to allow proper physical positioning of the light source to expose relevant portions of photosensitive fabrication material to the light source as needed. The light source may be controlled through machine code generated by a slicing engine, algorithm, or through manual activation

(para. 0020).  In other words, KABILI teaches the light source can be “any type of light-emitting device” because “[t]he specific type of light source is inconsequential.”  To this end, light tubes were a conventional “light-emitting device.”  For example, BATCHELDER teaches light tubes/pipes 154 directed to extrusion nozzle (paras. 0114-19 and Fig. 12).  Similarly, CZAPLEWSKI teaches multiple conventional laser tubes/pipes as an option for light guides to extrusion nozzle (paras. 0025, 0030, Claims 5 and 25).  THORPE teaches multiple light pipes 225, 240, 242 to cure material from extrusion nozzles (paras. 0097, Fig. 6A, 7B).  Thus, even multiple light tubes/pipes such as laser tubes/pipes at extrusion nozzles were known options for exposing feedstock material in extrusion nozzles.

	Thus, it would have been prima facie obvious for a skilled artisan at the time of filing to apply the developer and multiple tube lights as taught by KABILI, DRESSLER and BATCHELDER to the three dimensional printing apparatus taught by KABILI with a reasonable expectation of success. 

New Grounds of Rejetcion - Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-11 of U.S. Patent No. 10,576,728, in view of KABILI, in further view of BATCHELDER, CZAPLEWSKI and THORPE.  
	As to claims 1-6, the conflicting claims teach the same apparatus with the same elements except for light tubes.  However, KABILI and BATCHELDER teach light tubes for use with photosensitive extrusion additive manufacturing (Figs. 4 & 8).  
	As to light tubes for the “a light exposing component including a plurality of tubes each connected to a light source of the plurality of light sources, the plurality of tubes connecting the light sources to the extrusion nozzle for selectively exposing the photosensitive thermoplastic feedstock to light within the extrusion nozzle,” KABILI teaches 
Referring to FIG. 3, the light source may be any type of light-emitting device which is capable of producing a spectrum of light necessary to change the color of the photosensitive fabrication material. In one embodiment, the light source is a laser. In one embodiment, the light source is an infrared light emitter. In one embodiment, the light source is an ultraviolet light emitter. The specific type of light source is inconsequential so long as the light source is capable of producing the type of light necessary to change the color of the photosensitive fabrication material, preferably to any color within a desired spectrum of color. The specific type of light source may vary in correlation with the specific type and material properties of the application-specific photosensitive fabrication material utilized. The light source should be capable of producing a range of wavelengths, frequencies, and intensities. The specific location of the light source in relation to the additive manufacturing unit may vary, as will be discussed hereinafter. In one embodiment, the light source may be affixed in a specific location and cannot 

(para. 0020).  In other words, KANILI teaches the light source can be “any type of light-emitting device” because “[t]he specific type of light source is inconsequential.”  To this end, light tubes were a conventional “light-emitting device.”  For example, BATCHELDER teaches light tubes/pipes 154 directed to extrusion nozzle (paras. 0114-19 and Fig. 12).  Similarly, CZAPLEWSKI teaches multiple conventional laser tubes/pipes as an option for light guides to extrusion nozzle (paras. 0025, 0030, Claims 5 and 25).  THORPE teaches multiple light pipes 225, 240, 242 to cure material from extrusion nozzles (paras. 0097, Fig. 6A, 7B).  Thus, even multiple light tubes/pipes such as laser tubes/pipes at extrusion nozzles were known options for exposing feedstock material in extrusion nozzles.
	Thus, it would have been prima facie obvious for a skilled artisan at the time of filing to apply the multiple tube lights as taught by KABILI and BATCHELDER, CZAPLEWSKI and THORPE to the three dimensional printing apparatus taught by the conflicting claims with a reasonable expectation of success. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743